DETAILED ACTION
Status of Application
Claims 1-20 are examined in this application. Claims 1, 5-12, 16, 18, and 20 are amended. This is the Final Office Action in response to Arguments and Amendments filed on 1/11/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

	

Response to Arguments
Applicant’s arguments, see p. 8, filed 1/11/2022, with respect to the rejection(s) of claim(s) 1-20 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kumar et al. (US 6,148,269) in view of Thomas et al. (2007/0279203 A1) further in view of Madsen (US 2014/0365046 A1).
Specification
The amendments to the title are acceptable. 
Claim Objections
Claim 9 is objected to because of the following informalities: “based” should be “based on”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 6,148,269) in view of Thomas et al. (2007/0279203 A1) further in view of Madsen (US 2014/0365046 A1).
As per Claim 1, Kumar et al. discloses a system for a vehicle including an axle connected to wheels, wherein the axle is rotatable by a propulsion subsystem to propel the vehicle along a route, wherein the wheels are rotatable by the axle to propel the vehicle along the route, the system, comprising: 	a controller including one or more processors configured to: 		determine a wheel size of at least one of the wheels of the vehicle during a trip (5:29-7:33; Fig. 3); (4:52, 5:37; tgss), an onboard-based input speed (4:52, 5:40-45) , and the wheel size (7:13-16).	Kumar et al. does not disclose that the communicated message is communicated to an off-board device when the wheel size is below a threshold size.	However, Thomas et al. teaches the aforementioned limitation ([0043], Claim 18).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar et al. to provide the aforementioned limitations taught by Thomas et al. with the motivation of improving the maintenance routine of the vehicle.	Kumar et al. does not disclose that the wheel size used in controlling the axle is below a threshold size.	However, Madsen teaches the aforementioned limitation ([0025] One wheel being smaller in size than another wheel by a threshold amount).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar et al. to provide the aforementioned limitations taught by Madsen with the motivation of reducing wheel slippage.
As per Claim 2, Kumar et al. discloses the system of claim 1, further comprising one or more sensors configured to sense or measure or monitor one or more operational parameters of the vehicle during the trip (4:52).

Claim 3, Kumar et al. discloses the system of claim 2, wherein the controller is configured to determine the wheel size based at least in part on the one or more operational parameters (5:29-7:33).

As per Claim 4, Kumar et al. discloses the system of claim 2, wherein the operational parameters include one or more of an initial wheel size (The calibration of the wheel size means there is an initial value to be calibrated), a wheel rotation count during the trip, a tachometer reading during the trip, a calculated distance traveled during the trip (5:22), and a terrain profile of a portion of a route already travelled by the vehicle during the trip.

As per Claim 6, Kumar et al. does not disclose the system of claim 1, wherein the off-board device is configured to communicate the message associated with the wheel size to a dispatch center.	However, Thomas et al. teaches the aforementioned limitation ([0043], Claim 18).	The motivation to combine Thomas et al. with Kumar et al. was provided in the rejection of Claim 1.

As per Claim 7, Kumar et al. does not disclose the system of claim 1, wherein the off-board device is configured to communicate with a maintenance scheduling system and thereby to schedule a time, a location, or a time and location for maintenance of the at least one of the wheels based at least in part on the determined wheel size.	However, Thomas et al. teaches the aforementioned limitation ([0043], Claim 18).	The motivation to combine Thomas et al. with Kumar et al. was provided in the rejection of Claim 1.

Claim 8, Kumar et al. discloses the system of claim 1, wherein the controller is further configured to determine respective wheel sizes of the wheels of the vehicle during operation of the vehicle (Fig. 1).
As per Claim 10, Kumar et al. discloses a method for a vehicle including an axle connected to wheels, wherein the axle is rotatable by a propulsion subsystem to propel the vehicle along a route, wherein the wheels are rotatable by the axle to propel the vehicle along the route, the method, comprising: 	calculating , by a controller including one or more processors, a wheel size of at least one of the wheels of the vehicle during operation of the vehicle during a trip (5:29-7:33; Fig. 3);
	controlling, by the controller, the axle based on an off-board-based input speed (4:52, 5:37; tgss), an onboard-based input speed (4:52, 5:40-45), and the wheel size (7:13-16).	Kumar et al. does not disclose:	determining, by the controller, if the wheel size is below a first threshold size; and 	communicating, by the controller, a first message associated with the wheel size to a first off-board device in response to the wheel size being calculated to be below the first threshold size.	However, Thomas et al. teaches the aforementioned limitation ([0043], Claim 18).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar et al. to provide the aforementioned limitations taught by Thomas et al. with the motivation of improving the maintenance routine of the vehicle.
	Kumar et al. does not disclose that the wheel size used in controlling the axle is below a threshold size.Madsen teaches the aforementioned limitation ([0025] One wheel being smaller in size than another wheel by a threshold amount).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar et al. to provide the aforementioned limitations taught by Madsen with the motivation of reducing wheel slippage.
As per Claim 14, Kumar et al. discloses the method of claim 10, wherein the calculating is based at least in part on one or more measured operational parameters (4:52).

As per Claim 15, Kumar et al. discloses the method of claim 14, wherein the operational parameters comprise one or more of an initial wheel size (The calibration of the wheel size means there is an initial value to be calibrated, a wheel rotation count during the trip, a tachometer reading during the trip, a calculated distance traveled during the trip (5:22), and a terrain profile of a portion of a route already travelled by the vehicle during the trip.
As per Claim 16, Kumar et al. discloses a system for a vehicle including an axle connected to wheels, wherein the axle is rotatable by a propulsion subsystem to propel the vehicle along a route, wherein the wheels are rotatable by the axle to propel the vehicle along the route, the system comprising: 	at least one sensor on-board the vehicle configured to sense at least one operational parameter of the vehicle (4:1-12; 4:43-59); 	one or more processors on-board the vehicle and in communication with the at least one sensor being configured to: 			determine a wheel size of at least one of the wheels of the vehicle while the vehicle is (5:29-7:33; Fig. 3);	control the axle based on an off-board-based input speed (4:52, 5:37; tgss), an onboard-based input speed (4:52, 5:40-45) , and the wheel size (7:13-16).	Kumar et al. does not disclose that the communicated message is communicated to an off-board device when the wheel size reaches a threshold size.	However, Thomas et al. teaches the aforementioned limitation ([0043], Claim 18).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar et al. to provide the aforementioned limitations taught by Thomas et al. with the motivation of improving the maintenance routine of the vehicle.	Kumar et al. does not disclose that the wheel size used in controlling the axle is below the first threshold size or a second threshold size that is a smaller size than the first threshold size (Examiner’s note: It would have been an obvious matter of design choice to have different thresholds, some being smaller than others. Since applicant has not disclosed that solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with different factors affecting a single threshold or having multiple independent thresholds).	However, Madsen teaches the aforementioned limitation ([0025] One wheel being smaller in size than another wheel by a threshold amount).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar et al. to provide the aforementioned limitations taught by Madsen with the motivation of reducing wheel slippage.
Claim 17, Kumar et al. discloses the system of claim 16, wherein the one or more processors are configured to determine the wheel size based at least in part on the at least one operational parameter during execution of a trip plan by the vehicle (4:52).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 6,148,269) in view of Thomas et al. (2007/0279203 A1) further in view of Madsen (US 2014/0365046 A1) and further in view of Kumar et al. ‘521 (US 2009/0234521 A1).
As per Claim 5, Kumar et al. discloses the system of claim 2, wherein the one or more operational parameters include a top speed (6:36), an average speed, a braking rate, and a braking frequency during the trip.	However, Kumar et al. ‘521 teaches one or more operational parameters include a top speed ([0117]), an average speed ([0192]), a braking rate ([0121]), and a braking frequency during the trip ([0078]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar et al. to provide the aforementioned limitations taught by Kumar et al. ‘521 with the motivation of improve the management of energy of the system.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 6,148,269) in view of Thomas et al. (2007/0279203 A1) further in view of Madsen (US 2014/0365046 A1) and further in view of Hisama (JP 2003344023 A).

As per Claim 9, Kumar et al. does not disclose the system of claim 1, wherein the wheel size determined by the controller includes a thickness of the material forming at least one of the wheels Hisama teaches that it was old and well-known before the filing date of the claimed invention for wheel diameters to be predicted over time (p. 3 “First, the wheel diameter, the flange height, and the flange thickness of the wheel wear prediction graph 13 are plotted…”).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar et al. to provide the aforementioned limitations taught by Hisama with the motivation of improving planning for future maintenance.

Claims 11, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 6,148,269) in view of Thomas et al. (2007/0279203 A1) further in view of Madsen (US 2014/0365046 A1) and further in view of Mian et al. (US 7,478,570 B2).
As per Claim 11, Kumar et al. does not explicitly disclose the method of claim 10, further comprising: 	determining if the wheel size is below a second threshold size; and 	communicating a second message associated with the wheel size to a second off-board device when the wheel size is below the second threshold size, wherein the first off-board device communicates with a dispatch center and the second off-board device communicates with a maintenance scheduling system.	However, Mian et al. teaches multiple different analyses of a wheel’s dimension and performing several different tasks including different maintenance tasks (8:45-9:30; 16:48-17:2).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar et al. to provide the aforementioned limitations taught by Mian et al. with the motivation of improving the maintenance of the wheels.
As per Claim 18, Kumar et al. does not disclose he system of claim 16, wherein the one or more processors are further configured to: 	determine if the wheel size is below the second threshold size; and 	communicate a second message associated with the wheel size to an off-board device when the wheel size is below the second threshold size.	However, Mian et al. teaches that multiple different analysis of a wheel’s dimension and taking several different measures including different maintenance tasks (8:45-9:30).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar et al. to provide the aforementioned limitations taught by Mian et al. with the motivation of improving the maintenance of the wheels.
As per Claim 19, Kumar et al. discloses the system of claim 18, wherein the at least one sensor comprises at least one of a global positioning system or a tachometer (4:43-59).

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 6,148,269) in view of Thomas et al. (2007/0279203 A1) further in view of Madsen (US 2014/0365046 A1) and further in view of Mian et al. (US 7,478,570 B2) and further in view of Murai (JP 2009017736 A1).
As per Claim 12, Kumar et al. discloses the method of claim 10, further comprising calculating, after the wheel size reaches the first threshold size, a distance to be traveled by the vehicle until the wheel size of the at least one of the wheels will reach a smaller second threshold size.Murai teaches the aforementioned limitation (p. 4, “FIG. 3 is a diagram showing an operation of low priority. Here, as in FIG. 2, the wheel diameter switch 8 is set to 851 mm, the wheel diameter switch 9 is set to 850 mm, and a vehicle speed pulse of 500 Hz is transmitted from the TGs 6 and 7 to the 1-system and 2-system ATS-P controller 4. Each is output. The 1-system ATS-P control device 4 is based on the vehicle speed pulse (500 Hz), the value of the wheel diameter switch 8 (851 mm), and the information received from the ground element 20 (the distance from the ground element to the speed limit area start point). The present remaining distance (61 m) from the train (car upper) to the speed limit area start point is calculated. Based on the vehicle speed pulse (500 Hz), the value of the wheel diameter switch 9 (850 mm), and the above information received from the ground unit 20, the 2 system ATS-P control device 5 The remaining distance (60 m) is calculated”).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar et al. to provide the aforementioned limitations taught by Murai with the motivation of with the motivation of improving the maintenance of the wheel and thereby increasing safety.

As per Claim 13, Kumar et al. does not disclose the method of claim 12, further comprising sending a signal to schedule maintenance for the vehicle based at least in part on the calculated distance to be traveled before the wheel size reaches the second threshold size.	However, Murai teaches the aforementioned limitation (p. 4, See above mapping).	The motivation to combine Murai with Kumar et al. was provided in the rejection of Claim 12.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 6,148,269) in view of Thomas et al. (2007/0279203 A1) further in view of Madsen (US 2014/0365046 A1) and further in view of Mian et al. (US 7,478,570 B2) and further in view of Mian et al. ‘188 (US 2013/0083188 A1).
As per Claim 20, Kumar et al. does not disclose the system of claim 18, wherein the one or more processors are configured to receive a route for the vehicle that is selected by a dispatch center based at least in part on the first message, the second message, or both the first and second messages.	However, Mian et al. ‘188 teaches the aforementioned limitation ([0066]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar et al. to provide the aforementioned limitations taught by Mian et al. ‘188 with the motivation of improving the maintenance of the wheel and thereby increasing safety.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619